DETAILED ACTION
This application contains claims directed to the following patentably distinct species of motor support assemblies:

Species A – described in at least figures 1 and 2 defining:
a U-shaped trailer engagement element with a linearly movable closing pin;
a static V-shaped motor engagement structure;
a fixed square support shaft;

Species B – described in figure 5 and defining:
a trailer engagement element comprising an approximately semi-circular
upper engagement element and two lower pivotally attached curved finger elements;		
a motor engagement structure;
a square support shaft;

Species C – described in at least figures 6-8 and defining:
a U-shaped trailer engagement element with a linearly movable closing pin;
a movable motor support engagement structure with protruding adjustable gripping support members;
a telescoping round support shaft with a protrusion stop member/receiving groove rotation limiting structure
a shaft lock assembly defining an elongated opening, a manually engageable actuator, a slidable lock member and plural lock engaging structure components;

 The species are independent or distinct because at least the combinations of motor support, trailer connector, and shaft structure as described above define patentably distinct configurations. In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 10 is generic. There is a search and/or examination burden for the patentably distinct species as set forth above because the inventions have acquired a separate status in the art due to their divergent subject matter.

Note, the identified inventions contain significant differences with regard to the construction of the trailer connectors (e.g. compare species A and B), with regard to the construction of the motor engagement assemblies (e.g. compare species A and C), and with regard to the shaft construction and/or shaft locking features (e.g. compare species A and C).  These embodiments are substantially divergent in the nature of their construction, and examination of each of these species would involve additional burden in search and/or consideration such that separation is warranted.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Bryan Wheelock on 6/29/22 to request an oral election to the above restriction requirement, but did not result in an election being made.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616